DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The instant claims are understood to define the external additive A as being those additives having a Feret Diameter of from 60 nm to 200 nm.  These particles A are also characterized as having a specific adhesion index, as being inorganic fine particles or organic-inorganic composite fine particles and as meeting the characteristics of the formulae (1) and (2).  The specification at ¶¶ [0162] - [0163] states observed images of the toner particles are made and then “only an external additive A corresponding to a Feret diameter a (nm) in the range from 60 nm to 200 nm is extracted” for analysis of the claimed characteristics.  Thus, other additives can be present and any additive smaller than 60 nm or larger than 200 nm are free to have any desired properties or characteristics.  If applicant is taking a different interpretation of the claims the explanation must be timely presented in response to this Office communication.  For a discussion of Feret diameter, see US Patent Application 2006/0216624 (Fig. 1; ¶¶ [0015], [0060], [0061]), US Patent Application Publication 2005/0147908 (Fig. 5; ¶¶ [0075] – [0084]), and US Patent Application Publication 2003/0219667 (Fig. 4; ¶¶ [0020] – [0025]).
	Figure 1A is relied upon for guidance to the method of determining the protrusion height “c”, penetration depth “b”, and length “l” in the instant claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  the parentheses around the limitations defining the method of determining “b” and “c” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,043,781 to Imafuku et al. in view of JP 4-309961.
Imafuku discloses a developer comprising a resin-coated carrier and a toner comprising toner particles and a combination of external additives having different sizes (col. 1, l. 61 – col. 2, l. 3; col. 8, l. 35-56).  The toner particles are prepared from colored resin particles comprising a binder resin and a colorant (col. 6, l. 17-26; col. 6, l. 62 – col. 7, l. 62). The external additives comprise a small-particle diameter external additive having a number average particle diameter of 7 to 20 nm and a large-particle diameter external additive having a number average particle diameter of 40 to 80 nm.  The large-particle diameter external additive, such as silica, is stuck to 
As the external additive, inorganic particles are effectively used, such as silica or titanium oxide, each of which can be surface treated (col. 5, l. 33-44). The surface treatment adjusts the volume resistivity of the external additive (col. 6, l. 7-14).  As discussed by Imafuku, “The semi-embedded state in the present invention refers to a condition when the surface of the toner particles is observed by SEM (scanning electron microscope), the large-particle diameter external additive can be recognized as particles though the large-particle diameter external additive is embedded partly in the toner particles” (col. 3, l. 41-53).  Figure 1 shows a representation where the large external additive particles (S2) are partly embedded in the toner.  The liberation rate is directly related to the semi-embedded state of the large external additives in the toner.
Exemplified large external additives have a size of 60 nm or 80 nm (see Table 1: Toners T6 - T12).  This size appears to equate to the formula (1) as it represents the portion of the particle penetrating and protruding from the toner (i.e., the particle’s total size).  There particles have a low liberation rate noting the low weight % of liberated particles as described in the Table (i.e., 0.04 to 0.1 weight %).  The Table also shows the coating ratio of the external additives in the noted size range is 11 weight % (see pending claim 2).
Imafuku does not disclose the penetration depths of the inorganic particles in the toner particles, but the document does disclose the inorganic particles are present in a semi-embedded state.  As depicted in Figure 1, a portion of the large additive particles are protruding the toner and a portion are penetrated into the particle.  This combination of protruding and penetrating gives the combination of liberation value, reduced carrier surface resin layer contamination, improved fluidity, and improved chargeability as required Imafuku (col. 3, l. 54 – col. 4, l. 29; col. 5, l. 5-16).  The degree of liberation of the large sized inorganic particles is controlled by the mixing conditions of the toner particles and the large particle size inorganic particles.
	The JP document also discloses a toner having a silica additive semi-embedded on its surface and titania or alumina in a non-embedded state (¶¶ [0001] – [0005]).  By control of the mixing conditions, the silica is buried into the toner surface (¶¶ [0014], [0015]).  Figure 1 shows the embedded condition of the silica additive.  As seen in this depiction, most particles have a larger portion protruding from the surface of the toner than buried into the toner (last page).  This degree of embedding gives better toner charging performance (¶¶ [0006], [0008]) and aids in reducing agglomeration of titania (¶ [0015]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to optimize the depth of embedding of the inorganic particles because Imafuku teaches the large inorganic particles should be in a semi-embedded state into the toner particle.  Imafuku teaches this condition provides reduced carrier surface resin layer contamination, improved fluidity, and improved chargeability.  The specific degree of embedding is not disclosed but the JP document shows that embedding of silica, one of the disclosed embedding inorganic particles in Imafuku, is usefully adopted so that a larger portion protruding from the surface of the toner than buried into the toner (Drawing 1).  Because the degree of embedding controls the liberation rate of the large size inorganic particles, fluidity and chargeability, and because the JP document depicts a larger protrusion than embedding portion of inorganic particles is known in the art, the artisan would recognize this as a result affecting variable.  Additionally, some degree of embedding must be selected to give the semi-embedding structure required by Imafuku.  Optimization of a result affecting variable would have been obvious to the artisan when the results of there is guidance for the optimization from the art.  Similarly, optimization of the liberation amount of the inorganic particles would have been obvious in order to obtain the results discussed above in Imafuku (see pending claim 9).  Optimization of the coating area of the external additive would have been obvious noting the coating weight is disclosed as result affecting by Imafuku.  As the coating weight is optimized, the coating area would be similarly optimized.

Allowable Subject Matter
Claims 3-5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2018/0024454 discloses a toner comprising a toner core containing a polyester resin, a shell layer partially covering a surface of the composite core, and a plurality of resin particles each containing a first resin (Abstract).  The polyester resin provides low-temperature fixability and is negatively chargeable (¶¶ [0026], [0044]).  The resin particles are core external additive particles that have a positive charge because of the selection of the resin (¶¶ [0026], [0027], [0069], [0070]).  The amount of the resin particles is 0.3 to 2.0 parts by mass with respect to 100 parts of the toner particles (Abstract).
As seen in Figure 3, the toner mother particle includes a toner core 11, a shell layer 12, and a plurality of resin particles 13.  Each resin particle 13 includes a top portion 13a, a middle portion 13b, and a bottom portion 13c. The top portion 13a is a portion of the resin particle 13 protruding from a surface of the shell layer 12 as an exposed portion (¶ [0036]).

    PNG
    media_image1.png
    314
    311
    media_image1.png
    Greyscale

The resin particle 13 are not external additive particles A comprising inorganic fine particles or organic-inorganic composite fine particles as claimed.
US Patent 4,950,573 discloses forming toner comprising thermofusible base particles A with a specified softening point and a size of from 5 to 20 µm and small particles B having a specified softening point with a size of 100 nm or more.  The particles B are embedded into the particles A at depth of not more than 1/4 of the average particle size of the base particles A and cover the particles A.  Particles B are resin particles and not the composition of external particles A as claimed.
US Patent 6,197,466 discloses a process of making a toner where metal oxide additives The metal oxides are embedded into the toner surface (col. 3, l. 37 – col. 4, l. 11).  The metal oxides include silica at 10 nm diameter (col. 4, l. 55 – col. 5, l. 2).  The degree of embedding of the metal oxide is not disclosed.
	US Patent 9,557,673 discloses a toner having toner particles which contain a binder resin and inorganic particles that are present in a state of embedded into the surfaces of the toner particles and exposed (Abstract).  The inorganic fine particles have a size of from 10 nm to 500 nm (col. 5, l. 42-49).  The degree of embedding suggested by Figures 1A and 1B is greater than that claimed for the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        4 March 2021